Case 2:20-cv-00190-LEW Document 25 Filed 10/30/20 Page 1 of 3                       PageID #: 199




                                   United States District Court
                                        District Of Maine


Marc Sparks, on behalf of himself               )
and all those similarly situated,               )
                                                )
                         Plaintiff,             )
                                                )
                 v.                             )   Docket No. 2:20-cv-00190-LEW
                                                )
Janet Mills, et al.,                            )
                                                )
                         Defendants.            )


                              Plaintiff’s Motion for Oral Argument


          Under Local Rule 7(e) and for the following reasons, Plaintiff requests oral

argument on the pending motion to dismiss (ECF No. 14).

          First, given that this case involves important constitutional due process

claims concerning the distribution of unemployment benefits to a putative class of

over 50 prison inmates, the significance of the claims at stake warrants oral

argument on the pending motion to dismiss.

          Second, an interactive discussion with the Court “will positively contribute to

the decision-making process.” 1 For example, it will likely “clarify the issues” and

assist the Court to “see more of what matters and does not matter.” 2




1   Stanley Mosk, In Defense of Oral Argument, 1 J. App. Prac. & Process 25, 29-30 (1999).
2   Warren D. Wolfson, Oral Argument: Does it Matter?, 35 Indiana L. Rev. 451, 454 (2002).
Case 2:20-cv-00190-LEW Document 25 Filed 10/30/20 Page 2 of 3                       PageID #: 200




       Third, a public hearing will promote the favorable public perception of the

judicial process as transparent and based on the rule of law. 3

       Defendants take no position on this motion for oral argument.

       Because good cause has been shown, the Court should grant this request for

oral argument.


Date: October 30, 2020                        Respectfully submitted,


                                              /s/ Carol J. Garvan
                                              Carol J. Garvan
                                              Shelby H. Leighton
                                              Johnson, Webbert & Young, LLP
                                              160 Capitol Street, Suite 3
                                              Augusta, Maine 04330
                                              Telephone: (207) 623-5110
                                              Email: cgarvan@work.law
                                              Email: sleighton@work.law


                                              /s/ Christopher K. MacLean
                                              Camden Law LLP
                                              20 Mechanic Street
                                              Camden, Maine, 04843
                                              Telephone: (207) 236-8836
                                              Email: chris@camdenlaw.com

                                              Attorneys for Plaintiff and the Putative Class




3See, e.g., D. Brock Hornby, Summary Judgment without Illusions, 13 Green Bag 2d 273, 284
(Spring 2010) (recommending that courts grant oral argument more often for the purpose of
“demonstrating to the parties and the public that federal judges take seriously the determination
whether cases should terminate without trial”).

                                                 2
Case 2:20-cv-00190-LEW Document 25 Filed 10/30/20 Page 3 of 3              PageID #: 201




                                  Certificate of Service

        I hereby certify that on October 30, 2020, I electronically filed this filing with
the Clerk of Court using the CM/ECF system which will send notification of such
filing to all counsel of record.


                                           /s/ Carol J. Garvan
                                           Carol J. Garvan
                                           Johnson, Webbert & Young, LLP
                                           160 Capitol Street, P.O. Box 79
                                           Augusta, Maine 04332-0079
                                           (207) 623-5110
                                           cgarvan@work.law




                                            3
